UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2128



EARL T. SCROGGINS, JR.,

                                              Plaintiff - Appellant,

          versus


THELMA M. WATSON,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-974)


Submitted: May 16, 2006                          Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl T. Scroggins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Earl T. Scroggins, Jr., appeals the district court’s

order dismissing his civil action for lack of jurisdiction.              We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Scroggins v. Watson, No. CA-05-974 (E.D. Va. Sept. 14,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -